UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2170



ALFREDO LEON SANCHEZ,

                                               Plaintiff - Appellant,

             versus


E. NORRIS TOLSON; RONALD G. STARLING; DENNIS
O'DELL; PHILLIP REDMOND; J. W. TULBERT;
PEERLESS INSURANCE COMPANY,

                                              Defendants - Appellees,

             versus


UNITED STATES OF AMERICA,

                                                        Amicus Curiae.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-03-123-V)


Submitted:    March 16, 2005                 Decided:   April 26, 2005


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant. Roy
Cooper, Attorney General, Christopher G. Browning, Jr., North
Carolina Solicitor General, Michael D. Youth, Assistant Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina; Allan R. Gitter, Douglas R. Vreeland, WOMBLE, CARLYLE,
SANDRIDGE & RICE, P.L.L.C., Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Alfredo Leon Sanchez appeals the district court’s order

dismissing his civil action that he filed under 42 U.S.C. § 1983

(2000) and North Carolina law.              We note Sanchez does not seek

appellate review of the portions of the district court’s order

that: (a) found all defendants except Peerless Insurance Company

were   shielded     from    damages    in   their    individual     and    official

capacities by qualified immunity and the Eleventh Amendment; (b)

dismissed     the    insurance    company      because    its     liability      was

derivative of the liability of another dismissed defendant; and (c)

found the federal court could not grant the relief of the return of

property seized to pay state taxes.

            On    appeal,    Sanchez    challenges      the     district    court’s

dismissal of his request that the court declare the North Carolina

Unauthorized Substance Tax Act, N.C.G.S. §§ 105-113.105 through

105-113.113, unconstitutional on its face and as applied to him.

Sanchez also argues on appeal that the district court should have

given him leave to amend his complaint to cure any deficiencies.

We conclude the district court properly found Sanchez failed to

establish     that     the    Unauthorized          Substance     Tax      Act   was

unconstitutional as applied and on its face.                  We note this court

has declined to hold the current version of the North Carolina

Unauthorized Substance Tax Act to be an unconstitutional criminal

penalty.    See Nivens v. Gilchrist, 319 F.3d 151, 157 (4th Cir.),



                                       - 3 -
cert. denied, 539 U.S. 915 (2003).     We also conclude the district

court did not abuse its discretion in declining to grant Sanchez’s

informal and non-specific request for leave to amend.

           Accordingly, we have reviewed the record and we find no

reversible error. We affirm for the reasons stated by the district

court.   See Sanchez v. Tolson, No. CA-03-123-V (W.D.N.C. Aug. 6,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 4 -